Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16243810 application filed 01/09/2019.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claim(s) 1 has the phrase, “gas/liquid,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear if (exclusive) ‘gas or liquid’, (inclusive) ‘gas or liquid’ or ‘gas and liquid’ is required by the claim.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9440216 (herein known as RYAN).

With regard to claim 1, RYAN teaches a transport mechanism apparatus for transporting "fluids (within scope of at least one of a gas or a liquid), comprising:, especially at c2ln40-67
an inlet;, especially at c2ln40-67
an outlet; and, especially at c2ln40-67
a triply periodic minimal surface (TPMS) structure formed in a three dimensional (3D) printing operation to include cells propagating in three dimensions, where the cells include wall portions having openings, and where the cells form a plurality of flow paths throughout the transport mechanism from the inlet to the outlet, and where the cells form the inlet and the outlet, especially at c4ln10-25, figures

With regard to claim 2, RYAN teaches 
wherein the TPMS structure forms a hierarchical structure, especially at c4ln10-25, figures

With regard to claim 7, RYAN teaches 
wherein the wall portions comprise at least one of a gas separation membrane, especially at c4ln10-25,c11ln1-25, figures

With regard to claim 8, RYAN teaches 
wherein the TPMS structure is defined by a level set function, especially at c4ln10-67, figures

With regard to claim 9, RYAN teaches 
among other things, "the term "level set" means a real-valued function f of n variables of the form:{(x1,...,xn)|f(x1,...,xn)=c} where c is a constant" within the scope of (t = constant which determines a volume of fractions of two domains separated by a level set surface), especially at c4ln64-c5ln10, figures
function utilizes variables "x,y,c" which is within scope "F(x,y,z)"; which controls "surface" within scope of shape a shape of a geometry of the cells of the TPMS structure, especially at c4ln64-c5ln10, figures

With regard to claim 10, RYAN teaches 
within the scope of wherein the TPMS structure is defined using level set surfaces that divide the TPMS structure into three continuous volumes, especially at c4ln64-c5ln10, figures


wherein the TPMS structure comprises at least one of: a Schwarz-P surface structure, especially at c4ln64-c5ln10, figures

With regard to claim 12, RYAN teaches 
where the cells at least one of: vary in x by cos2pi() within the scope of wherein the cells are non-uniform in size over at least one of a length (X plane), a height (Y plane) and a depth (Z plane) of the apparatus, especially at c5ln1-10

With regard to claim 13, RYAN teaches 
the instant specification discusses, especially at para 52,53, the formula within the construct of the Schwarz-D diamond (D); and Schwarz-D diamond (D) is taught by RYAN, especially at c12ln30-35; since this dependent claim language merely identifies a size gradient formula, which does not positively limit the apparatus's size gradient, since no particular values for the formula are claimed; then it is taken that Schwarz-D diamond (D) is taught by RYAN is within the claim scope

With regard to claim 14, RYAN teaches 
wherein the TPMS wall structure is formed using at least one of: within scope of direct metal laser sintering, especially at c7ln25-35

With regard to claim 15, RYAN teaches 


With regard to claim 16, RYAN teaches a transport mechanism apparatus for transporting "fluids (within scope of at least one of a gas or a liquid), comprising:, especially at c2ln40-67
an inlet, especially at c2ln40-67
an outlet, especially at c2ln40-67
a triply periodic minimal surface (TPMS) structure formed in a layer-by-layer three dimensional (3D) printing operation to include cells propagating in three dimensions, where the cells include wall portions having openings, and where the cells form a plurality of flow paths throughout the transport mechanism from the inlet to the outlet, and where the cells form the inlet and the outlet, especially at c4ln10-25, figures
as depicted the dimensions change across the length to form openings, which is within the scope of a dimension of the cells is non-uniform across at least one of a length (X plane), a height (Y plane) or depth (Z plane) of the apparatus, especially at c4ln10-25, figures

With regard to claim 19, RYAN teaches 
wherein the TPMS structure comprises at least one of: a Schwarz-P surface structure, especially at c4ln64-c5ln10, figures


using a three dimensional (3D) printing operation to form the mechanism with an inlet and an outlet, especially at c2ln40-67, c4ln10-25, figures
controlling the 3D printing operation in inlet to create the mechanism as a triply periodic minimal surface (TPMS) structure formed in a layer-by-layer process using the 3D printing operation, especially at c2ln40-67, c4ln10-25, figures
further controlling the 3D printing operation such that the TPMS structure includes cells propagating in three dimensions, where the cells include wall portions having openings, and where the cells form a plurality of flow paths throughout the transport mechanism from the inlet to the outlet, especially at c2ln40-67, c4ln10-25, figures
where the cells at least one of: vary in x by cos2π within the scope of a varying of a dimension throughout the mechanism, especially at c5ln1-10

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9440216 (herein known as RYAN) in view of US 20180305827 (herein known as WANG), as evidenced by US 6186341 (herein known as KONSTANTIN).

With regard to claim 3, RYAN does not specifically teach wherein the cells decrease smoothly in size from the inlet moving towards the outlet. 
But, WANG teaches wherein the cells decrease smoothly in size from a first surface to a second surface (within the interchangable scope of the inlet moving towards the outlet), especially at para 89; as evidenced by 6186341 which teaches "where the pore sizes either increase or decrease from the feed to the permeate side of the membrane" especially at c5ln25-30 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RYAN with wherein the cells decrease smoothly in size from a first surface to a second surface (within the interchangeable scope of the inlet moving towards the outlet) of WANG for the benefit of rapid mass/energy transport through large pores and simultaneously high reaction capacity through the large active surface area provided by smaller pores, as taught by WANG especially at para 

With regard to claim 4, RYAN does not specifically teach wherein the cells decrease smoothly in size moving from the outlet to towards the inlet. 
But, WANG teaches wherein the cells decrease smoothly in size from a first surface to a second surface (within the interchangeable scope of moving from the outlet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RYAN with wherein the cells decrease smoothly in size from a first surface to a second surface (within the interchangeable scope of moving from the outlet to towards the inlet) of WANG for the benefit of rapid mass/energy transport through large pores and simultaneously high reaction capacity through the large active surface area provided by smaller pores, as taught by WANG especially at para 

Claim(s) 6, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9440216 (herein known as RYAN) in view of Rapid Prototyping of Membranes and Membrane Devices (herein known as FEMMER).

With regard to claim 6, RYAN does not specifically teach wherein a thickness of the wall portions is non-uniform (within the scope of across at least one of a length (X plane), a height (Y plane) and a depth (Z plane) of the apparatus) 
But, FEMMER teaches wherein a thickness of the wall portions is non-uniform (within the scope of across at least one of a length (X plane), a height (Y plane) and a depth (Z plane) of the apparatus), especially at pg 9 para 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

With regard to claim 17, RYAN does not specifically teach wherein a thickness of the wall portions is non-uniform (within the scope of a non-specific portion of the wall thickness decreases, vs another non-specific portion, along a non-specific length of the apparatus wherein the terms the inlet to the outlet, are non-specific, since inlet and outlet are interchangeable) 
But, FEMMER teaches wherein a thickness of the wall portions is non-uniform (within the scope of a non-specific portion of the wall thickness decreases, vs another non-specific portion, along a non-specific length of the apparatus wherein the terms the inlet to the outlet, are non-specific, since inlet and outlet are interchangeable) , especially at  pg 9 para 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RYAN with wherein a thickness of the wall portions is non-uniform (within the scope of a non-specific portion of the wall thickness decreases, vs another non-specific portion, along a non-specific length of the apparatus wherein the terms the inlet to the outlet, are non-specific, since inlet and outlet are interchangeable) of FEMMER permissible wall accuracy variation for ease of manufacturing


But, FEMMER teaches wherein a thickness of the wall portions is non-uniform (within the scope of a non-specific dimension of the cells decreases over a non-specific portion of a non-specific length of the apparatus) , especially at  pg 9 para 1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine RYAN with wherein a thickness of the wall portions is non-uniform (within the scope of a non-specific dimension of the cells decreases over a non-specific portion of a non-specific length of the apparatus) of FEMMER permissible wall accuracy variation for ease of manufacturing

Allowable Subject Matter
Claim(s) 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776